Citation Nr: 0506187	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-32 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for back condition.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1956 to 
June 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), denying the veteran's 
claim for service connection for a back condition.


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  The veteran's back condition was not present in service 
or manifested within one year of the veteran's discharge from 
service, nor is any currently present back condition 
etiologically related to service.


CONCLUSION OF LAW

The back condition was not incurred in or aggravated by 
active duty, and the incurrence or aggravation of this back 
condition during such service may not be presumed.  38 
U.S.C.A. §§ 1101, 1112, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  
The Board notes that a substantially complete claim was 
received in April 2002, after the enactment of the VCAA.  

Letters dated in May 2002 and July 2002 provided the veteran 
the notice required under the VCAA and the implementing 
regulations.  Although the letters did not specifically 
inform the appellant to submit any pertinent evidence in his 
possession, they informed him of the evidence required to 
substantiate his claims and that he should submit such 
evidence or provide VA with the information necessary for 
such evidence to be obtained on his behalf.  

Additionally, the August 2003 statement of the case provided 
guidance regarding the evidence necessary to substantiate his 
claim.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Factual Background

The veteran had active military service from June 1956 to 
June 1958.

The veteran's service medical records do not show that the 
veteran complained of a back injury or pain in his back.  The 
records are also negative for any diagnosis or abnormal 
finding pertaining to his back.  On separation examination in 
May 1958, he did not complain of back problems and his spine 
was found to be normal.

In November 1989, the veteran sought treatment for leg and 
back pain from a private physician, J.A., M.D.  He complained 
of leg pain which he had for approximately one and a half 
months and stated that he developed back pain about 1 week 
after the pain in his leg started.  His major discomfort was 
in his thighs and knee joints.  He did not state the cause of 
the pain.  

In December 1989, magnetic resonance imaging (MRI) of the 
veteran's lumbar spine was performed at the Graduate 
Hospital.  The impression did not include any reference to 
service.  

In October 1998, the veteran underwent a physical examination 
from a private physician, E.V., M.D.  The diagnosis was 
discogenic disease.  The physician did not relate the disease 
to events of military service.

In November 1998, and September 1999, MRIs of the veteran's 
lumbar spine were performed to assess current impairment. 

In April 2002, the veteran submitted a claim for a back 
condition alleging that he injured his back on a night jump 
from an airplane while in service.

In March 2003, by rating decision, the RO denied the 
veteran's claim because the veteran's back condition neither 
occurred in service nor was caused by an in-service injury, 
and there was no evidence of degenerative changes of the 
lumbar spine within one year of discharge from service.

In October 2003, the veteran submitted his substantive appeal 
in which he stated that in September 1956 he jumped from an 
aircraft and hit the ground hard.  He could not move for 
approximately 30 minutes.  He recalled having back pain and 
difficulty in walking immediately after getting up, but he 
could not recall if he went to sick call.  Since that time, 
he has had a problem with his back and legs.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

Having carefully reviewed the evidence of record, the Board 
concludes that service connection is not warranted for the 
veteran's back condition.  In this regard, the Board notes 
that the first evidence of any pain in the veteran's back is 
in November 1989.  At this time, he stated that his pain 
began a month and a half before that date.  This was 31 years 
after his military service.  In addition, his service medical 
records are void of any indication that he sought treatment 
for back pain while in service or had a back injury, and his 
spine was noted to be normal on discharge examination.  The 
veteran also cannot recall whether he sought treatment for 
his back in service.  Because the evidence of record does not 
support the veteran's claim of an in-service injury and there 
is no evidence that the veteran had a back condition within 
one year of discharge, the Board concludes that the 
preponderance of the evidence does not support his claim.


ORDER

Entitlement to service connection for a back condition is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


